—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Starkey, J.), rendered November 3, 1999, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence of physical injury was legally insufficient to support the conviction for robbery in the second degree is unpreserved for appellate review since the defendant never specifically raised this issue at trial (see, CPL 470.05 [2]; People v Bynum, 70 NY2d 858; People v Fryar, 276 AD2d 641). In any event, viewed in the light most favorable to the prosecution, the evidence of “impairment of physical condition or substantial pain” necessary to establish physical injury within the meaning of Penal Law § 10.00 (9) was legally sufficient to support the conviction for robbery in the second degree.
*349The victim testified that the defendant threw hot coffee on her and pushed her to the floor during a robbery. The incident resulted in the victim being taken by ambulance to Jacobi Medical Center, where she was diagnosed with first and second degree burns with blistering, and she was prescribed pain medication and a burn cream. Upon returning to work, the victim experienced pain from these injuries when performing any lifting. Additionally, a photograph, taken 14 months after the incident, depicting a scar sustained by the victim as a result of the burns she received, was also introduced into evidence. Based upon this evidence, the jury’s verdict should not be disturbed (see, People v Brooks, 155 AD2d 680, 681; Matter of Ramon M., 109 AD2d 882). Goldstein, J. P., McGinity, Schmidt and Smith, JJ., concur.